Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed optical photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, the claimed first through six lens element in the order from the object side to the image side as claimed, the first lens having positive refractive power and an object-side convex surface in a paraxial region thereof, the second lens having negative refractive power, the fourth lens having negative refractive power and an image side surface being concave in a paraxial region thereof, the fifth lens with an object side surface being concave in a paraxial region thereof, the sixth lens with an object side surface being concave in a paraxial region thereof, the object side surface of the sixth lens comprising at least one inflection point, the satisfaction of the three claimed mathematical conditions, and further wherein the optical photographing lens assembly has a total of six lens elements. Specifically, with respect to independent claim 19, none of the prior art either alone or in combination disclose or teach of the claimed optical photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, the 
Examiner’s Comments
	Applicant’s amendment of October 30, 2021 has overcome all 112 rejections and claim objections. Additionally, the claimed “total of six lens elements” in combination with the other claimed limitations, has overcome the art rejections by Jung’856 and Ohno’694. On further consideration, Zhang’092 is not applicable as prior art in that, with respect to independent claim 1, it does not comprise at least a first lens of positive power and, with respect to independent claim 19, it does not satisfy the claimed 3 ≤ V30 mathematical condition. There being no outstanding issues and no applicable prior art, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 3, 2021